 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.2
 


 


 


 
The Shuffle Master, Inc.
 
2004 Equity Incentive Plan For Non-Employee Directors
 
(As Amended and Restated on December 31, 2008)
 

 
1

--------------------------------------------------------------------------------

 

THE SHUFFLE MASTER, INC.
 
2004 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS
 
(as Amended and Restated on December 31, 2008)


ARTICLE 1.                                
 
ESTABLISHMENT, PURPOSE, AND DURATION
 
1.1) Establishment of the Plan.
 
This plan, known as “The Shuffle Master, Inc. 2004 Equity Incentive Plan for
Non-Employee Directors,” (as Amended and Restated on December 31, 2008) was
established effective as of February 12, 2004, subject to approval by the
shareholders of Shuffle Master, Inc. for the grant of Nonqualified Stock
Options, Stock Appreciation Rights and Restricted Stock to Non-Employee
Directors of the Company, and was subsequently amended on December 31, 2008 to
solely incorporate various provisions to comply with Section 409A of the Code.
 
1.2) Purpose of the Plan.
 
The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by providing incentives to Non-Employee Directors by linking their
personal interests to the long-term financial success of the Company and its
Subsidiaries, and to growth in shareholder value.
 
1.3) Duration of the Plan.  The Plan will commence on the effective date set
forth in Section 1.1, and shall remain in effect, subject to the right of the
Board of Directors to terminate the Plan at any time, until all Shares subject
to it have been purchased or acquired according to the provisions herein.  No
Awards may be granted under the Plan after the tenth anniversary of the
effective date of the Plan.
 
ARTICLE 2.                                
 
DEFINITIONS AND CONSTRUCTION
 
2.1) Definitions.
 
Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:
 
(a) “Award” means, individually or collectively, a grant under this Plan of
Options, Stock Appreciation Rights or Restricted Stock.
 
(b) “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.
 

 
2

--------------------------------------------------------------------------------

 

(c) “Board” or “Board of Directors” means the Board of Directors of the Company.
 
(d) “Cause” shall include but not be limited to:  (i) willful breach of any
agreement entered into with the Company; (ii) misappropriation of the Company’s
property, fraud, embezzlement, breach of fiduciary duty, other acts of
dishonesty against the Company; or (iii) conviction of any felony or crime
involving moral turpitude.
 
(e) “Change in Control” shall mean:
 
(1)  
That any Person (other than the Company) has made a tender offer to acquire such
number of shares of the Company’s Stock as shall constitute twenty percent (20%)
or more of the Company’s outstanding Stock;

 
(2)  
That the Company has issued or the Company’s officers and directors have
transferred (and/or assigned their voting rights related to) shares of Stock (or
other securities convertible into or exchangeable for Stock) representing at
least twenty percent (20%) of the outstanding Stock of the Company (including a
series of similar transactions effected within six (6) months which, in the
aggregate, result in the issuance and/or transfer of (and/or assignment of
voting rights related to) at least twenty percent (20%) of the Company’s
outstanding Stock) (the percentages set forth in this subsection to be computed
after completion of the subject transactions and as though Shares “beneficially
owned,” as defined in Rule 13d-3 under the Exchange Act, were, in fact, owned);

 
(3)  
That a proxy statement, whether issued by the Company or another shareholder,
proposes a vote at a shareholder meeting related to any merger of the Company,
any sale of substantially all of the Company’s assets or any reorganization of
the Company involving a change in beneficial ownership of the Company;

 
(4)  
That the individuals who constitute the Board of Directors on the effective date
of the Plan cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the effective date of
the Plan whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
comprising the Board on the effective date of the Plan will, for purpose of this
subsection, be considered as though such persons were a member of the Board of
Directors on the effective date of the Plan;

 
(5)  
A change in control of the Company of a nature that would be required to be
reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or not the
Company is then subject to such reporting requirements, including, without
limitation, such time as any Person becomes, after the effective date of the
Plan, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of forty percent (40%) or

 

 
3

--------------------------------------------------------------------------------

 

(6)  
more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors; or

 
(7)  
Any other event which the Committee determines is of similar effect, such
determination to be made by the Committee on an event-by-event basis.

 
provided, however, to the extent required for purposes of compliance with
Section 409A, Change of Control of the Company shall not be deemed to occur
unless the event(s) that causes such Change in Control also constitutes a
“change in control event” (as such term is defined in Code Section 409A and the
regulations issued thereunder), with respect to the Company.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(g) “Committee” means a committee consisting solely of not less than three
members of the Board of Directors of the Company, each of whom is a director who
satisfies each of the following requirements:
 
(1)  
The director qualifies as a “non-employee director” within the meaning of, and
to the extent required to comply with, Rule 16b-3 of the Exchange Act or any
successor provision promulgated under the Exchange Act;

 
(2)  
The director qualifies as an “outside director” within the meaning of, and to
the extent required to comply with, Code Section 162(m); and

 
(3)  
The director qualifies as an “independent director” as defined in Rule
4200(a)(14) of the Rules of The National Association of Securities Dealers,
Inc., as amended from time to time.

 
The term “Committee” shall refer to the Board of Directors of the Company during
such times as no committee is appointed by the Board of Directors and during
such times as the Board of Directors is acting in lieu of the Committee.
 
(h) “Company” means Shuffle Master, Inc., a Minnesota corporation, or any
successor thereto as provided in Article 14.
 
(i) “Disability” means a physical or mental impairment which prevents a
Participant from performing his duties as a director (or, if the Participant has
become an employee as described in Sections 6.10, 7.9 and 8.11, from performing
his regularly-scheduled duties as an employee), and which is expected to be of
long duration or result in death.  All determinations as to a Participant’s
disability status shall be made by the Committee in its discretion and on the
basis of such evidence as it shall deem appropriate; provided, however that if a
Participant qualifies as disabled within the definition of Code Section 22(e)(3)
or qualifies for disability income benefits under a long-term disability benefit
plan or insurance policy maintained by the Company or a long-term disability
insurance policy maintained by the Participant individually, such qualification
shall be conclusive evidence of the Participant’s disability for purposes of
this Plan; further provided,
 

 
4

--------------------------------------------------------------------------------

 

(j) however, to the extent required for purposes of compliance with Section
409A, a disability shall not be deemed to occur unless the disability
constitutes a “Disabilty” within the meaning of Code Section 409A(C).
 
(k)  “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(l) “Fair Market Value” means the price per Share of the common Stock of the
Company determined as follows:  (i) if the security is listed for trading on one
or more national securities exchanges or is quoted on the Nasdaq National Market
System (“Nasdaq NMS”), the reported last sales price on such principal exchange
or system on the date in question (if such security shall not have been traded
on such principal exchange or on the Nasdaq NMS on such date, the reported last
sales price on such principal exchange or on Nasdaq NMS on the first day prior
thereto on which such security was so traded); or  (ii) if the security is not
listed for trading on a national securities exchange and is not quoted on Nasdaq
NMS but is quoted on the Nasdaq Small Cap System or is otherwise traded in the
over-the-counter market, the mean of the highest and lowest bid prices for such
security on the date in question (if there are no such bid prices for such
security on such date, the mean of the highest and lowest bid prices on the most
recent day prior thereto (not to exceed ten (10) days prior to the date in
question) on which such prices existed); or (iii) if neither (i) nor (ii) is
applicable, by any means deemed fair and reasonable by the Committee, which
determination shall be final and binding on all parties.  Fair Market Value
relating to the exercise price or base price of any Non-409A Option or SAR shall
conform to requirements under Code Section 409A.
 
(m) “Family Member” includes any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the employee) control the management of assets, and any
other entity in which these persons (or the employee) own more than fifty
percent of the voting interests.
 
(n) “409A Awards” means Awards that constitute a deferral of compensation under
Code Section 409A and regulations thereunder.  “Non-409A Awards” mean Awards
other than 409A Awards.  For purposes of this Plan, all Awards are intended to
be Non-409A Awards.
 
(o) “Non-Employee Director” means a member of the Board of Directors of the
Company who, at the time of grant, is not also an employee of the Company or a
Subsidiary.
 
(p) “Option” means a nonqualified option to purchase Stock, as granted under
Article 6.
 

 
5

--------------------------------------------------------------------------------

 

(q) “Participant” means a Non-Employee Director (or former Non-Employee
Director) who has been granted an Award under the Plan.
 
(r) “Period of Restriction” means the period during which the transfer or sale
of Shares of Restricted Stock by the Participant is restricted.
 
(s) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
 
(t) “Plan” means this Shuffle Master, Inc. 2004 Equity Incentive Plan for
Non-Employee Directors, as amended.
 
(u) “Restricted  Stock” means an Award of Stock granted to a Participant
pursuant to Article 8.
 
(v) “Securities Act” means the Securities Act of 1933, as amended from time to
time.
 
(w) “Subsidiary” means any company in an unbroken chain of companies beginning
with the Company, if, at the time of granting the Award, each of the companies
other than the last company in the chain owns stock possessing more than fifty
percent (50%) of the total combined voting power of all classes of stock in one
of the other companies in such chain.  The term shall include any Subsidiaries
which become such after adoption of this Plan.
 
(x) “Stock” or “Shares” means the common stock of the Company.
 
(y) “Stock Appreciation Right” or “SAR” means an Award designated as a Stock
Appreciation Right, granted to a Participant pursuant to Article 7.
 
(z) “Voting Stock” shall mean securities of any class or classes of stock of a
corporation, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors.
 
2.2) Gender and Number.
 
Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.
 
2.3) Severability.
 
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
 

 
6

--------------------------------------------------------------------------------

 



 
ADMINISTRATION
 
2.4) The Committee.
 
The Plan shall be administered by the Committee, the members of which shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors.
 
2.5) Authority of the Committee.
 
Subject to the provisions of the Plan, the Committee shall have full power to
construe and interpret the Plan; to establish, amend or waive rules for its
administration; to accelerate the vesting of any Option or SAR or the
termination of any Period of Restriction under any Award agreement, or other
instrument relating to an Award under the Plan; and (subject to the provisions
of Article 12) to amend the terms and conditions of any outstanding Option, SAR
or Restricted Stock Award to the extent such terms and conditions are within the
discretion of the Committee as provided in the Plan, provided, however, that any
such modification would not result in penalties imposed by Code Section 409A and
that such actions may only be taken to the extent permitted by Code Section
409A.  Except as required by Section 4.3 and as provided in Article 12, in no
event shall the Committee have the right to (i) cancel outstanding Options or
SARs for the purpose of replacing or regranting such Options or SARs with an
exercise price that is less than the original exercise price of the Option or
SAR or (ii) change the exercise price of an Option or SAR to an exercise  price
that is less than the original exercise price without first obtaining the
approval of shareholders of the Company.  Notwithstanding the foregoing, as
provided in Section 12.2, no action of the Committee (other than pursuant to
Section 4.3) may, without the consent of the person or persons holding
Restricted Stock or any outstanding Option or Stock Appreciation Right,
adversely affect the rights of such person or persons.
 
2.6) Selection of Participants.
 
 Subject to the provisions of Section 5.2, the Committee shall have the
authority to grant Awards under the Plan, from time to time, to such current
Non-Employee Directors as it may select.
 
2.7) Decisions Binding.
 
All determinations and decisions made by the Committee pursuant to the
provisions of the Plan and all related orders or resolutions of the Board of
Directors shall be final, conclusive and binding on all persons, including the
Company and its Subsidiaries, its shareholders, employees, and Participants and
their estates and beneficiaries, and such determinations and decisions shall not
be reviewable.
 
2.8) Procedures of the Committee.
 
All determinations of the Committee shall be made by not less than a majority of
its members present at the meeting (in person or otherwise) at which a quorum is
present.  A majority of the entire Committee shall constitute a quorum for the
transaction of business.  Any action required
 

 
7

--------------------------------------------------------------------------------

 

or permitted to be taken at a meeting of the Committee may be taken without a
meeting if a unanimous written consent, which sets forth the action, is signed
by each member of the Committee and filed with the minutes for proceedings of
the Committee.  Service on the Committee shall constitute service as a director
of the Company so that members of the Committee shall be entitled to
indemnification, limitation of liability and reimbursement of expenses with
respect to their services as members of the Committee to the same extent that
they are entitled under the Company’s Articles of Incorporation and Minnesota
law for their services as directors of the Company.
 
2.9) Award Agreements.
 
Awards under the Plan shall be evidenced by an Award agreement, which shall be
signed by an officer of the Company and by the Participant, and shall contain
such terms and conditions as are approved by the Committee.  Such terms and
conditions need not be the same in all cases.
 
2.10) Conditions on Awards.
 
(a) Notwithstanding any other provision of the Plan, the Board or the Committee
may impose such conditions on any Award (including, without limitation,
impositions on the time of exercise of Options and SARs to specified periods) as
it deems appropriate.
 
2.11) Saturdays, Sundays and Holidays.
 
When a date referenced in an Award agreement falls on a Saturday, Sunday or
other day when the Company’s general office is closed, the date referenced will
revert back to the day prior to such date.
 
ARTICLE 3.                                
 
STOCK SUBJECT TO THE PLAN
 
3.1) Number of Shares.
 
Subject to adjustment as provided in Section 4.3, the aggregate number of Shares
that may be delivered under the Plan shall not exceed Five Hundred Thousand
(500,000) Shares, of which no more than Three Hundred Fifty Thousand (350,000)
Shares may be granted as Restricted Stock pursuant to Article 8.  For purposes
of determining at any time the number of shares that may be delivered pursuant
to this Section 4.1, the exercise of a Stock Appreciation Right, whether paid in
cash or Stock, shall be treated as a delivery of, and a reduction to remaining
available shares by, that number of Shares which corresponds to the number of
Shares with respect to which the Stock Appreciation Right is exercised.
 
3.2) Lapsed Awards.
 
 If any Award granted under this Plan terminates, expires, or lapses for any
reason, any Stock subject to such Award again shall be available for the grant
of an Award under the Plan, subject to Section 7.1.
 

 
8

--------------------------------------------------------------------------------

 

Adjustments in Authorized Shares.
 
(a) In the event that the outstanding Shares of the Company are changed into or
exchanged for a different number or kind of shares or other securities of the
Company or of another company by reason of any reorganization, merger,
consolidation, recapitalization, reclassification, stock split, reverse stock
split, combination of shares or dividends payable in capital stock, an
appropriate adjustment shall be made in the number and kind of Shares as to
which Awards may be granted under the Plan and as to which outstanding Options
and SARs or portions thereof then unexercised shall be exercisable, to the end
that the proportionate interest of the Participant shall be maintained as before
the occurrence of such event; such adjustment in outstanding Options and SARs
shall be made without change in the total price applicable to the unexercised
portion of such Awards and with a corresponding adjustment in the exercise price
per Share.  No such adjustment shall be made hereunder which shall, within the
meaning of any applicable sections of the Code, constitute a modification,
extension or renewal of an Award or a grant of additional benefits to a
participant.
 
(b) If the Company is a party to a merger, consolidation, reorganization, or
similar corporate transaction and if, as a result of that transaction, its
Shares are exchanged for:  (i) other securities of the Company and/or (ii)
securities of another company which has assumed the outstanding Awards under the
Plan or has substituted for such Awards its own awards, then each Participant
shall be entitled (subject to the conditions stated herein or in such
substituted awards, if any), in respect of that Participant’s Awards, to rights
with respect to such other securities of the Company or of such other company as
are sufficient in the determination of the Committee to ensure that the value of
the Participant’s Awards immediately before the corporate transaction is
equivalent to the value of such Awards immediately after the transaction, taking
into account the exercise price of Options and SARs before such transaction, the
Fair Market Value of Shares immediately before such transaction and the Fair
Market Value immediately after the transaction of the securities then subject to
that Award (or to the award substituted for that Award, if any).  The Committee
shall make the determinations specified in this subsection (b) in the event of
any transaction described in this subsection (b), and its determinations shall
be binding on all Participants.
 
(c) Upon the happening of any such corporate transaction, the class and
aggregate number of Shares subject to the Plan which have been heretofore or may
be hereafter granted under the Plan shall be appropriately adjusted to reflect
the events specified in this Section 4.3.
 
ARTICLE 4.                                
 
ELIGIBILITY AND PARTICIPATION
 
4.1) Eligibility.
 
Awards may be granted only to a person who on the date of grant is a
Non-Employee Director of the Company.  All Non-Employee Directors are eligible
to receive Awards under the Plan.  No
 

 
9

--------------------------------------------------------------------------------

 

Non-Employee Director shall have any right to be granted an Award under this
Plan even if previously granted an Award.
 
4.2) Actual Participation.
 
 Awards shall be granted as follows:
 
(a) Upon the initial election or appointment of a Non-Employee Director, the
Committee shall grant an Award to such new Non-Employee Director with respect to
such number of Shares as the Committee shall determine, if any.  If more than
one Non-Employee Director is elected or appointed at the same time, the
Committee may vary the type and number of Awards granted to each.
 
(b) Each person who remains a Non-Employee Director immediately after the
Company’s annual shareholder meeting shall be granted an Award with respect to
such number of Shares as the Committee shall determine, if any.  If more than
one Non-Employee Directors is re-elected at the same time, the Committee may
vary the type and number of Awards granted to each.
 
(c) In addition to the granting of Awards pursuant to subsections (a) and (b)
above, the Committee may grant additional Awards to Non-Employee Directors at
such times as the Committee shall determine.  Awards granted under this
subsection shall contain such terms and conditions as determined by the
Committee at the time of grant.
 
(d) The maximum number of Shares with respect to which Awards may be granted to
any Participant for any fiscal year of the Company is Thirty Thousand (30,000)
Shares.  For purposes of these maximum limits, the grant of a Stock Appreciation
Right shall be treated as the grant of an Option for that number of Shares which
corresponds to the number of Shares with respect to which the Stock Appreciation
Right is or may become exercisable.  
 
ARTICLE 5.                                
 
STOCK OPTIONS
 
5.1) Grant of Options.
 
Subject to the terms and provisions of the Plan, Options may be granted to
Participants at any time and from time to time as shall be determined by the
Committee.  The Committee shall have the sole discretion, subject to the
requirements of the Plan, to determine the actual number of Shares subject to
Options granted to any Participant.  The Committee may specify the period of
time over which vesting shall occur, and may in its discretion further provide
for the acceleration of vesting upon the attainment of such goals as the
Committee may determine in its discretion.
 
5.2) Option Agreement.
 
Each Option grant shall be evidenced by an Option agreement that shall specify
the Participant, the Option exercise price, the duration of the Option, the
number of Shares to which the Option
 

 
10

--------------------------------------------------------------------------------

 

pertains, and such other provisions, including vesting, as the Committee shall
determine.  If not specified by the Committee at the time an Option is granted,
such Option shall immediately vest on the date of the grant.
 
5.3) Option Exercise Price.
 
The Option exercise price per share of Stock covered by the Option shall be
determined by the Committee, but may not be less than the Fair Market Value of
the Stock on the date the Option is granted.
 
5.4) Duration of Options.
 
No Option may be exercised after ten (10) years from the date on which the
Option was granted.  If an earlier expiration dates is not specified by the
Committee at the time of grant, each Option shall expire at the close of
business on the tenth (10th) anniversary of the date of grant.
 
5.5) Exercise of Options.
 
Options granted under the Plan shall be exercisable at such times and be subject
to such restrictions and conditions as the Committee shall in each instance
approve, which need not be the same for all Participants.  All Options within a
single grant need not be exercised at one time.
 
5.6) Manner of Exercise of Options.  An Option may be exercised in whole or in
part, at such time or times, and with such rights with respect to such Shares,
as provided in the applicable Option agreement.  An Option shall be exercisable
only by:  (i) written notice to the Company of intent to exercise the Option
with respect to a specified number of Shares; (ii) tendering to the Company the
original Option agreement (or a replacement Option agreement satisfactory to the
Committee); and (iii) payment to the Company of the exercise price for the
number of Shares with respect to which the Option is then exercised.  Except as
set forth in the next sentence, payment of the exercise price may be made in any
of the following manners:
 
(a) cash, including certified check, bank draft or postal or express money
order;
 
(b) personal check (provided that if payment of the exercise price is made by
personal check and such personal check is not timely paid by the drawer’s bank,
such payment shall be deemed not to have been made and any Shares issued upon
such exercise shall be deemed void and never issued);
 
(c) by surrender for cancellation of Shares which:
 
(1)  
were acquired by the Participant (or person exercising the Option) other than by
exercise of an Option;

 
(2)  
were acquired by the Participant (or person exercising the Option) upon exercise
of an Option where the Option Shares being surrendered have been held by the
Participant (or person exercising the Option) for at least six months after such
exercise; or

 

 
11

--------------------------------------------------------------------------------

 

(3)  
were acquired by the Participant (or person exercising the Option) upon exercise
of an Option where the Option Shares being surrendered have been held by the
Participant (or person exercising the Option) for six months or less after such
exercise but only if the Participant (or person exercising the Option) has
obtained prior approval of the specific surrender (such approval to specify at
least the date of grant of the Option being exercised, the dates of grant and
exercise of the Option pursuant to which Shares to be surrendered were acquired,
and the number of Option Shares to be surrendered) by the Committee;

 
and which have a Fair Market Value equal to the exercise price of the Options
being exercised (if the Shares surrendered have a Fair Market Value in excess of
the exercise price of the Options being exercised, the Company shall promptly
pay to the Participant or person exercising the Option an amount equal to the
excess of such Fair Market Value over the exercise price, not to exceed the Fair
Market Value of one Share); or
 
(d) by any other method of payment which the Committee shall approve before, at,
or after the date of grant of such Options.
 
An Option shall be deemed to have been exercised immediately prior to the close
of business on the date the Company is in receipt of the original Option
agreement, written notice of intent to exercise the Option, and payment for the
number of Shares being acquired upon exercise of the Option.  The Participant
shall be treated for all purposes as the holder of record of the Option Stock as
of the close of business on such date, except where Shares are held for unpaid
withholding taxes.  As promptly as practicable on or after such date, the
Company shall issue and deliver to the Participant a certificate or certificates
for the Option Stock issuable upon such exercise; provided, however, that such
delivery shall be deemed effected for all purposes when the Company, or the
stock transfer agent for the Company, shall have deposited such certificates in
the United States mail, postage prepaid, addressed to the Participant at the
address specified in the written notice of exercise.
 
Notwithstanding the foregoing listing of permissible manners of payment of
exercise price, the Committee shall have the right from time to time to cancel,
limit or suspend as to any one, some, or all Option(s) and as to any one, some,
or all Participants, the right to make payment under any one or more manners of
payment (other than the payment by cash, certified check, bank draft or postal
or express money order), including other methods of payment previously approved
by the Committee under the authority granted in subsection (d) of this Section
6.6.
 
There shall be no exercise at any one time for fewer than one hundred (100)
Shares (or such lesser number of Shares as the Committee may from time to time
determine in its discretion) or all of the remaining Shares then purchasable by
the Participant or person exercising the Option.
 
When Shares are issued pursuant to the exercise of an Option, the fact of such
issuance shall be noted on the Option agreement by the Company before the Option
agreement is returned.  When all Shares covered by the Option agreement have
been issued, or the Option shall expire, the Option agreement shall be canceled
and retained by the Company.
 

 
12

--------------------------------------------------------------------------------

 

Restrictions on Stock Transferability.
 
The Committee shall impose such restrictions on any Shares acquired pursuant to
the exercise of an Option under the Plan as it may deem advisable, including,
without limitation, restrictions under applicable Federal securities law, under
the requirements of any stock exchange upon which such Shares are then listed
and under any blue sky or state securities laws applicable to such Shares.
 
5.7) Termination as Director Due to Death or Disability.
 
If a Participant ceases to be a director (or an employee pursuant to Section
6.10) by reason of death, any of such Participant’s outstanding Options which
were not vested and exercisable on his date of death shall immediately become
100% vested, and all of the Participant’s outstanding Options shall be
exercisable at any time prior to the expiration date of the Options, but only
within twelve (12) months following the date of death, whichever period is
shorter.  Options may be exercised by such person or persons as shall have
acquired the Participant’s rights under the Option pursuant to Article 10 or, in
the absence of an effective beneficiary designation, by will or by the laws of
descent and distribution.
 
Subject to Section 6.10, if a Participant ceases to be a director (or an
employee pursuant to Section 6.10) by reason of Disability, any of such
Participant’s outstanding Options which were not vested and exercisable on the
date the Committee determines that the Participant has incurred a Disability
shall immediately become 100% vested, and all of the Participant’s outstanding
Options shall be exercisable at any time prior to the expiration date of the
Options, but only within twelve (12) months following the date of Disability as
determined by the Committee, whichever period is shorter.
 
Notwithstanding the foregoing, the Committee may, for any Participant, in its
sole discretion, lengthen the exercise period of any Option for a period which
does not exceed the Option’s expiration date, if it deems this is in the best
interest of the Company.
 
5.8) Termination as Director for Other Reasons.
 
If a Participant ceases to be a director or an employee (pursuant to Section
6.10) for any reason other than death, Disability or for Cause, any of such
Participant’s outstanding Options which were then vested and exercisable shall
be exercisable at any time prior to the expiration date of Options, but only
within twelve (12) months following the date of his termination as a director
(or as an employee pursuant to Section 6.10), whichever period is shorter.  Any
Options not then vested and exercisable shall be forfeited back to the Company.
 
If the Participant’s position as an employee pursuant to Section 6.10 shall
terminate for Cause, all of the Participant’s outstanding Options, whether or
not then vested, shall be immediately forfeited back to the Company.
 
5.9) If a Participant Becomes an Employee.  A Participant who becomes an
employee of the Company or a Subsidiary, while also remaining a director, shall
not be eligible to receive a grant of Options under this Plan during any period
that he is an employee.  Any of the Participant’s Options outstanding at the
time he becomes an employee shall continue to vest and
 

 
13

--------------------------------------------------------------------------------

 

5.10) be or become exercisable under the terms of the Option agreement and the
provisions of this Article 6.
 
If a Participant who becomes an employee later ceases to be a director but
remains an employee:
 
(a) his period of employment shall be deemed to constitute service as a director
for purposes of this Article 6, and
 
(b) he shall be deemed to have incurred a termination as director for purposes
of Sections 6.8 or 6.9 on the date that he is no longer either a director or an
employee.
 
5.11) Nontransferability/Permitted Transfers of Options.
 
(a) Except as permitted by subsection (b) below, each Option granted hereunder
shall, by its terms, not be transferable by the Participant and shall be, during
the Participant’s lifetime, exercisable only by the Participant or Participant’s
guardian or legal representative.  Except as permitted by subsection (b) below,
each Option granted under the Plan and the rights and privileges thereby
conferred shall not be transferred, assigned or pledged in any way (whether by
operation of law or otherwise), and shall not be subject to execution,
attachment or similar process.  Upon any attempt to so transfer, assign, pledge,
or otherwise dispose of the Option, or of any right or privilege conferred
thereby, contrary to the provisions of the Option or the Plan, or upon levy of
any attachment or similar process upon such rights and privileges, the Option,
and such rights and privileges, shall immediately become null and void.
 
(b)  
Each Option granted hereunder shall, by its terms, be transferable:

 
(1)  
by the Participant to a Participant’s Family Member (or to a trust in which the
Participant’s Family Member or Family Members have more than fifty percent (50%)
of the beneficial interest) by a bona fide gift or pursuant to a domestic
relations order in settlement of marital property rights;

 
(2)  
by will or pursuant to the laws of descent and distribution; or

 
(3)  
as otherwise permitted pursuant to the rules or regulations adopted by the
Securities and Exchange Commission (“SEC”) under the Securities Act or the
interpretations of such rules and regulations as announced by the SEC from time
to time.

 
Any permitted transfer shall be effective only when accepted by the Company
subject to the Company receiving documentation reasonably satisfactory to it of
such gift, transfer pursuant to domestic relations order, or transfer pursuant
to will or pursuant to the laws descent and distribution.  Upon effectiveness of
any permitted transfer, the rights under any Option shall be exercisable only by
the permitted transferee or such transferee’s guardian or legal
representative.  Except as permitted by this subsection, each Option granted
under the Plan and the rights and privileges thereby conferred shall not be
further transferred, assigned or pledged in any way (whether by operation of law
or otherwise),
 

 
14

--------------------------------------------------------------------------------

 

and shall not be subject to execution, attachment or similar process.  Upon any
attempt to so further transfer, further assign, pledge, or otherwise further
dispose of the Option, or of any right or privilege conferred thereby, contrary
to the provisions of the Option or the Plan, or upon levy of any attachment or
similar process upon such rights and privileges, the Option, and such rights and
privileges, shall immediately become null and void.  No permitted transfer shall
cause any change in the terms of any Option except the identity of the person(s)
entitled to exercise such Option and to receive the common Stock issuable upon
exercise of the Option.  Without limiting the generality of the foregoing, any
Option shall be subject to termination upon the termination as director, death
or Disability of the Optionee to whom the Option was originally granted by the
Company without reference to the employment, death or Disability of any
permitted transferee.  In the event of any transfer of an Option, the
obligations of the Company owed to the Participant shall be owed to the
transferee and references in this Plan or in any Option Agreement to the
Participant shall, unless the context otherwise requires, refer to the
transferee.
 
ARTICLE 6.                                
 
STOCK APPRECIATION RIGHTS
 
6.1) Grant of Stock Appreciation Rights.
 
Subject to the terms and provisions of the Plan, Stock Appreciation Rights may
be granted to Participants, at the discretion of the Committee, exercisable in
any of the following forms as designated by the Committee at the time of grant:
 
(a) in lieu of Options;
 
(b) in addition to Options;
 
(c) independent of Options; or
 
(d) in any combination of (a), (b), or (c).
 
The Committee shall have the sole discretion, subject to the requirements of the
Plan, to determine the actual number of Shares subject to SARs granted to any
Participant.  The Committee may specify the period of time over which vesting
shall occur, and may in its discretion further provide for the acceleration of
vesting upon the attainment of such goals as the Committee may determine in its
discretion.  The exercise price of a SAR shall not, however, be less than the
Fair Market Value of a share of Stock on the date of grant.
 
6.2) Stock Appreciation Rights Agreement.  Each grant of a SAR, and the terms
and conditions governing the exercise of the SAR, shall be evidenced by a SAR
agreement.  If not specified by the Committee at the time a SAR is granted, such
SAR shall vest immediately on the date of grant.
 
Option Stock with respect to which a SAR shall have been exercised may not be
subject again to an Award under the Plan.
 

 
15

--------------------------------------------------------------------------------

 

Exercise of Stock Appreciation Rights.
 
SARs granted in lieu of Options may be exercised for all or part of the
Shares  subject to the related Option upon the surrender of the related Options
representing the right to purchase an equivalent number of Shares.  The SAR may
be exercised only with respect to the Shares for which its related Option is
then exercisable.
 
(a) SARs granted in addition to Options shall be deemed to be exercised upon the
exercise of the related Options.  
 
(b) Subject to Section 7.1, SARs granted independently of Options may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes upon the SARs, including, but not limited to, a
corresponding proportional reduction in previously granted Options.
 
6.3) Payment of Stock Appreciation Right Amount.
 
Upon exercise of the SAR, the holder shall be entitled to receive payment of an
amount determined by multiplying:
 
(a) The difference between:  (i) the Fair Market Value of a Share on the date of
exercise and (ii) the exercise price established by the Committee on the date of
grant; by
 
(b) The number of Shares with respect to which the SAR is exercised.
 
6.4) Form and Timing of Payment.
 
Payment to a Participant, upon SAR exercise, will be made in cash or stock, at
the discretion of the Committee, as soon as administratively possible after
exercise.
 
6.5) Term of Stock Appreciation Rights.
 
The term of a SAR granted under the Plan shall be determined by the Committee,
but shall not exceed ten (10) years.  If not specified by the Committee at the
time of grant, each SAR shall expire at the close of business on the date
preceding the tenth (10th) anniversary of the date of grant.
 
6.6) Termination as Director Due to Death or Disability.
 
If a Participant ceases to be a director (or an employee pursuant to Section
7.9) by reason of death, any of such Participant’s outstanding SARs which were
not vested and exercisable on his date of death shall immediately become 100%
vested, and all of the Participant’s outstanding SARs shall be exercisable at
any time prior to the expiration date of the SARs, but only within twelve (12)
months following the date of death, whichever period is shorter.  SARs may be
exercised by such person or persons as shall have acquired the Participant’s
rights under the SAR pursuant to Article 10 or, in the absence of an effective
beneficiary designation, by will or by the laws of descent and distribution.
 

 
16

--------------------------------------------------------------------------------

 

Subject to Section 7.9, if a Participant ceases to be a director (or an employee
pursuant to Section 7.9) by reason of Disability, any of such Participant’s
outstanding SARs which were not vested and exercisable on the date the Committee
determines that the Participant has incurred a Disability shall immediately
become 100% vested, and all of the Participant’s outstanding SARs shall be
exercisable at any time prior to the expiration date of the SARs, but only
within twelve (12) months following the date of Disability as determined by the
Committee, whichever period is shorter.
 
Notwithstanding the foregoing, the Committee may, for any Participant, in its
sole discretion, lengthen the exercise period of any SAR for a period which does
not exceed the SAR’s expiration date, if it deems this is in the best interest
of the Company.
 
6.7) Termination as Director for Other Reasons.  If Participant ceases to be a
director (or an employee pursuant to Section 7.9) for any reason other than
death, Disability or for Cause, any of such Participant’s outstanding SARs which
were then vested and exercisable shall be exercisable at any time prior to the
expiration date of such SARs, but only within twelve (12) months following the
date of his termination as a director (or as an employee pursuant to Section
7.9), whichever period is shorter.  Any SARs not then vested and exercisable
shall be forfeited back to the Company.
 
If the Participant’s position as an employee pursuant to Section 7.9 shall
terminate for Cause, all of the Participant’s outstanding SARs, whether or not
then vested, shall be immediately forfeited back to the Company.
 
6.8) If a Participant Becomes an Employee.  A Participant who becomes an
employee of the Company or a Subsidiary, while also remaining a director, shall
not be eligible to receive a grant of Stock Appreciation Rights under this Plan
during any period that he is an employee.  Any of the Participant’s SARs
outstanding at the time he becomes an employee shall continue to vest and be or
become exercisable according to the terms and conditions of such SARs and the
provisions of this Article 7.
 
If a Participant who becomes an employee later ceases to be a director but
remains an employee:
 
(a) his period of employment shall be deemed to constitute service as a director
for purposes of this Article 7, and
 
(b) he shall be deemed to have incurred a termination as director for purposes
of Section 7.7 on the date that he is no longer either a director or an
employee.
 
6.9) Nontransferability of Stock Appreciation Rights.
 
No SAR granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, and all SARs granted to a Participant under
the Plan shall be exercisable during his lifetime only by such Participant.
 

 
17

--------------------------------------------------------------------------------

 



 
RESTRICTED STOCK
 
6.10) Grant of Restricted Stock.
 
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock under the Plan to such
Participants, in such amounts, with such purchase price (if any) and under such
other conditions as it shall determine.  The Committee shall specify the period
of time over which the lapse of a Period of Restriction established pursuant to
Sections 8.2, 8.3, and 8.4 (i.e., the period of time over which such Shares of
Restricted Stock shall vest) shall occur, and may in its discretion further
provide for the acceleration of the lapse of a Period of Restriction upon the
attainment of such goals as the Committee may determine in its
discretion.  Restricted Stock shall at all times for purposes of the Plan be
valued at its Fair Market Value without regard to restrictions.
 
6.11) Restricted Stock Agreement.
 
Each Restricted Stock grant shall be evidenced by a Restricted Stock agreement
that shall specify the Period(s) of Restriction, the number of Shares of
Restricted Stock granted, and such other provisions as the Committee shall
determine.  If not specified by the Committee at the time of grant of Restricted
Stock, the Period of Restriction shall be 12 months from the date of grant for
50% of the number of Shares of Restricted Stock granted, and 24 months from the
date of grant for 50% of the number of Shares of Restricted Stock granted.
 
6.12) Transferability.
 
Except as otherwise provided in this Article 8, the Shares of Restricted Stock
granted hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the termination of the applicable Period of
Restriction.  Upon any attempt to transfer, assign, pledge, or otherwise dispose
of Shares of Restricted Stock, or any right or privilege conferred thereby,
contrary to the provisions of the Restricted Stock agreement or the Plan, upon
levy of any attachment or similar process upon such rights or privileges, the
Shares of Restricted Stock shall immediately become forfeited to the
Company.  All rights with respect to the Restricted Stock granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant.
 
6.13) Other Restrictions.
 
The Committee may impose such other restrictions on any Shares of Restricted
Stock granted pursuant to the Plan as it may deem advisable, and the Committee
may legend certificates representing Restricted Stock to give appropriate notice
of such restrictions.
 
6.14) Certificate Legend.
 
In addition to any legends placed on certificates pursuant to Section 8.4, each
certificate representing Shares of Restricted Stock granted pursuant to the Plan
shall bear the following, or substantially similar, legend:
 

 
18

--------------------------------------------------------------------------------

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in The Shuffle Master, Inc. 2004
Equity Incentive Plan for Non-Employee Directors, in the rules and
administrative procedures established pursuant to such Plan, and in a Restricted
Stock agreement dated __________.  A copy of the Plan, such rules and
procedures, and such Restricted Stock agreement may be obtained from the
Secretary of Shuffle Master, Inc.”
 
6.15) Removal of Restrictions.
 
Except as otherwise provided in this Article 8, Shares of Restricted Stock
granted under the Plan shall become freely transferable by the Participant after
the last day of the Period of Restriction.  Once the Shares are released from
the restrictions, the Participant shall be entitled to have the legend required
by Section 8.5 removed from his Stock certificate.
 
6.16) Voting Rights; Shareholder Rights Plan.
 
During the Period of Restriction, Participants holding Shares of Restricted
Stock granted hereunder may exercise full voting rights with respect to those
Shares, and shall be covered by the provisions of Company’s Shareholder Rights
Plan.
 
6.17) Dividends and Other Distributions.
 
During the Period of Restriction, Participants holding Shares of Restricted
Stock granted hereunder shall be entitled to receive all dividends and other
distributions paid with respect to those Shares while they are so held.  If any
such dividends or distributions are paid in Shares, those Shares shall be
subject to the same restrictions on transferability as the Shares of Restricted
Stock with respect to which they were paid.
 
6.18) Termination as Director Due to Death or Disability.
 
If a Participant ceases to be a director (or an employee pursuant to Section
8.11) because of his death or his Disability during a Period of Restriction, any
remaining period of the Period of Restriction applicable to the Restricted Stock
shall automatically terminate and, except as otherwise provided in Section 8.4,
the Shares of Restricted Stock shall thereafter be free of restrictions and be
fully transferable.
 
6.19) Termination as Director for Other Reasons.
 
If a Participant ceases to be a director (or an employee pursuant to Section
8.11) for any reason other than for death or Disability during a Period of
Restriction, then all Shares of Restricted Stock still subject to restrictions
as of the date of such termination shall automatically be forfeited and returned
to the Company and any amounts paid by the Participant to the Company for the
purchase of such Shares shall be returned to the Participant; provided, however,
that the Committee, in its sole discretion, may waive or modify the automatic
forfeiture of any or all such Shares of Restricted Stock as it deems
appropriate.
 
6.20) If a Participant Becomes an Employee.  A Participant who becomes an
employee of the Company or a Subsidiary, while also remaining a director, shall
not be eligible to receive a
 

 
19

--------------------------------------------------------------------------------

 

6.21) grant of Shares of Restricted Stock under this Plan during any period that
he is an employee.  Any Shares of Restricted Stock which are subject to a Period
of Restriction at the time he becomes an employee shall continue to be subject
to such Period of Restriction and to the provisions of this Article 8.
 
If a Participant who becomes an employee later ceases to be a director but
remains an employee:
 
(a) his period of employment shall be deemed to constitute service as a director
for purposes of this Article 8, and
 
(b) he shall be deemed to have creased to be a director for purposes of Sections
8.9 and 8.10 on the date that he is no longer either a director or an employee.
 
6.22) Election Under Code Section 83(b).  As a condition to the receipt of
Restricted Stock, the Participant shall be deemed to have agreed, and shall
confirm such agreement in writing as requested by the Committee, that he will
not exercise the election permitted under Code Section 83(b) without informing
the Company of his election within ten (10) days of such election.  If a
Participant fails to give timely notification to the Company, the Committee may,
in its discretion, cause the forfeiture of some portion of the Shares of
Restricted Stock with respect to which the election was made.
 
ARTICLE 7.                                
 
CHANGE IN CONTROL
 
7.1) Acceleration of Vesting; Termination of Period of Restriction.
Notwithstanding any requirements for vesting, time of exercisability or Period
of Restriction of any Award as set forth in any Award agreement or as otherwise
determined by the Committee, any Award granted under this Plan, to the extent
not already terminated, shall become vested and immediately exercisable, and any
Period of Restriction shall terminate, upon a Change in Control.
 
7.2) No Limitation on Exercise Period.  Nothing in Section 9.1 shall limit or
shorten the period during which any Option or SAR is exercisable.  If an Option
or SAR provides for exercisability during a limited period after a contingency
is satisfied, and the initial exercisability of the Option or SAR is accelerated
by means of Section 9.1, the expiration of such Option or SAR shall be delayed
until the contingency has been satisfied and the Option or SAR shall thereafter
remain exercisable for the balance of the period initially contemplated by the
grant.  (For example, if an Option or SAR is granted providing that it shall be
exercisable for a period of twelve (12) months after a triggering event, and
such Option or SAR is subject to the provisions of Section 9.1 providing that it
shall become immediately exercisable, it shall thereafter remain exercisable
until such triggering event has occurred and twelve (12) months has passed.)
 
7.3) No Extension of Exercise Period.  Any acceleration or extension of
exercisability pursuant to Section 9.1 shall not extend such exercisability
beyond the expiration or maximum term set forth in the Award agreement.
 

 
20

--------------------------------------------------------------------------------

 

7.4) Limitation on Payments.  Notwithstanding anything in this Article 9 to the
contrary, if the Company is then subject to the provisions of Code Section 280G,
and if the acceleration of the vesting of an Option or SAR, the termination of a
Period of Restriction or the payment of cash in exchange for all or part of an
Option or SAR (which acceleration or payment could be deemed a “payment” within
the meaning of Code Section 280G(b)(2)), together with any other payments which
the Participant has the right to receive from the Company or any company that is
a member of an “affiliated group” (as defined in Code Section 1504(a) without
regard to Code Section 1504(b)) of which the Company is a member, would
constitute a “parachute payment” (as defined in Code Section 280G(b)(2)), then
the payments to the Participant shall be reduced to the largest amount as will
result in no portion of such payments being subject to the excise tax imposed by
Code Section 4999 (with payments scheduled later in time being reduced first,
and those scheduled earlier in time being reduced last); provided, however, that
if such Participant is subject to a separate agreement with the Company or a
Subsidiary which specifically provides that payments attributable to one or more
forms of employee stock incentives or to payments made in lieu of employee stock
incentives will not reduce any other payments under such agreement, even if it
would constitute an excess parachute payment, then the limitations of this
Section 9.4 will, to that extent, not apply.
 
ARTICLE 8.                                
 
BENEFICIARY DESIGNATION
 
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively and who may include
a trustee under a will or living trust) to whom any benefit under the Plan is to
be paid in case of his death.  Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during his lifetime.  In the absence of any such designation
or if all designated beneficiaries predecease the Participant, benefits
remaining unpaid at the Participant’s death shall be paid pursuant to the
Participant’s will or by the laws of descent and distribution.
 
ARTICLE 9.                                
 
RIGHTS OF PARTICIPANTS
 
9.1) Participation.
 
No director shall have a right to be selected as a Participant, or, having been
so selected, to be selected again as a Participant.
 
9.2) No Implied Rights.
 
Neither the establishment of the Plan nor any amendment thereof shall be
construed as giving any Participant, beneficiary, or any other person any legal
or equitable right unless such right shall be specifically provided for in the
Plan or conferred by specific action of the Committee in accordance with the
terms and provisions of the Plan.  Except as expressly provided in this Plan,
 

 
21

--------------------------------------------------------------------------------

 

neither the Company nor any of its Subsidiaries shall be required or be liable
to make any payment under the Plan.
 
9.3) No Right to Company Assets.
 
Neither the Participant nor any other person shall acquire, by reason of the
Plan, any right in or title to any assets, funds or property of the Company or
any of its Subsidiaries whatsoever including, without limiting the generality of
the foregoing, any specific funds, assets, or other property which the Company
or any of its Subsidiaries, in its sole discretion, may set aside in
anticipation of a liability hereunder.  Any benefits which become payable
hereunder shall be paid from the general assets of the Company or the applicable
subsidiary.  The Participant shall have only a contractual right to the amounts,
if any, payable hereunder unsecured by any asset of the Company or any of its
Subsidiaries.  Nothing contained in the Plan constitutes a guarantee by the
Company or any of its Subsidiaries that the assets of the Company or the
applicable subsidiary shall be sufficient to pay any benefit to any person.
 
ARTICLE 10.                                
 
AMENDMENT, MODIFICATION, AND TERMINATION
 
10.1) Amendment, Modification, and Termination.
 
This Plan shall terminate at such time as the Board of Directors may determine;
provided, however, that no Award may be granted under the Plan after the tenth
anniversary of its effective date.  Any termination shall not affect any Awards
then outstanding under the Plan.  At any time and from time to time, the Board
may amend or modify the Plan.  However, if the approval of the shareholders of
the Company is required by the Code, by the insider trading rules of Section 16
of the Exchange Act, by any national securities exchange or system on which the
Stock is then listed or reported (such as Nasdaq), or by any regulatory body
having jurisdiction with respect hereto, no amendment or modification which:
 
(a) increases the total amount of Stock which may be issued under this Plan,
except as provided in Section 4.3; or
 
(b) changes the class of Persons eligible to participate in the Plan;
 
(c) materially increases the cost of the Plan or materially increase the
benefits to Participants;
 
(d) extends the maximum period after the date of grant during which Options or
Stock Appreciation Rights may be exercised; or
 
(e) re-prices any previously granted Award by lowering the exercise price or
canceling any previously granted Award with a subsequent replacement or re-grant
of that same Award with a lower exercise price, except as provided in Section
4.3;
 
shall be effective prior to the date that such amendment or modification has
been approved by both the Board and the shareholders of the Company.
 

 
22

--------------------------------------------------------------------------------

 

Awards Previously Granted.
 
No termination, amendment or modification of the Plan shall, other than pursuant
to Section 4.3 hereof, in any manner adversely affect any Award theretofore
granted under the Plan, without the written consent of the Participant.  Except
as required pursuant to Section 4.3, no previously granted Option shall be
re-priced by lowering the exercise price thereof, nor shall a previously granted
Option be cancelled with a subsequent replacement or re-grant of that same
Option with a lower exercise price, without prior approval of the shareholders
of the Company.
 
ARTICLE 11.                                
 
GOVERNMENT REGULATION AND REGISTRATION OF SHARES
 
11.1) General  The Plan, and the grant and exercise of Awards hereunder, and the
Company’s obligations under Awards, shall be subject to all applicable Federal
and state laws, rules and regulations and to the approvals of any regulatory or
governmental agency as may be required.
 
11.2) Compliance as an SEC Registrant  The obligations of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
without limitation, the Securities and Exchange Commission, and the rules and
regulations of any securities exchange or association on which the Company’s
common stock may be listed or quoted.  For so long as the common stock of the
Company is registered under the Exchange Act, the Company shall use its
reasonable efforts to comply with any legal requirements (a) to maintain a
registration statement in effect under the Securities Act with respect to all
Shares of the applicable class or series of Stock that may be issued to
Participants under the Plan and (b) to file in a timely manner all reports
required to be filed by it under the Exchange Act.
 
ARTICLE 12.                                
 
SUCCESSORS
 
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
ARTICLE 13.                                
 
MISCELLANEOUS
 
13.1) Rights as Shareholder.  A Participant granted a SAR under the Plan shall
not by reason thereof have any rights of a shareholder of the Company, and a
Participant granted an Option under the Plan shall not by reason thereof have
any right of a shareholder of the Company with respect to the Shares covered by
such Option until the exercise of such Option is effective.
 

 
23

--------------------------------------------------------------------------------

 

13.2) No Obligation to Exercise Option or SAR; Maintenance of Relationship.  The
granting of an Option or SAR shall impose no obligation upon the Participant to
exercise such Option or SAR. Nothing in the Plan or in any Award agreement
entered into pursuant hereto shall be construed to confer upon a Participant any
right to employment, service as a consultant, consultant or as a member of the
Company's Board of Directors or interfere in any way with the right of the
Company to terminate his relationship with the Company at any time.
 
13.3) Withholding Taxes.  Whenever, under the Plan, Shares are to be issued upon
exercise of the Options granted hereunder and prior to the delivery of any
certificate or certificates for said shares by the Company, and whenever a
Period of Restriction lapses with respect to Restricted Stock, the Company shall
have the right to require the Participant to remit to the Company an amount
sufficient to satisfy any federal and state withholding or other taxes resulting
therefrom.  In the event that withholding taxes are not paid by the date of
exercise of an Option or the lapse of a Period of Restriction, to the extent
permitted by law, the Company shall have the right, but not the obligation, to
cause such withholding taxes to be satisfied by reducing the number of Shares
deliverable upon the exercise of the Option, by forfeiting Shares of Restricted
Stock, or by offsetting such withholding taxes against amounts otherwise due
from the Company to the Participant as director’s fee or otherwise.  If
withholding taxes are paid by reduction of the number of Shares deliverable to
Participant or the forfeiture of Shares of Restricted Stock, such Shares shall
be valued at the Fair Market Value as of the business day preceding the date of
exercise of the Option or the lapse of the Period of Restriction.
 
13.4) Purchase for Investment; Rights of Holder on Subsequent
Registration.  Unless the Shares to be issued upon exercise of an Option or
granted as Restricted Stock have been effectively registered under the
Securities Act, the Company shall be under no obligation to issue any such
Shares unless the Participant shall give a written representation and
undertaking to the Company which is satisfactory in form and scope to counsel
for the Company and upon which, in the opinion of such counsel, the Company may
reasonably rely, that he is acquiring the Shares to be issued to him for his own
account as an investment and not with a view to, or for sale in connection with,
the distribution of any such Shares, and that he will make no transfer of the
same except in compliance with any rules and regulations in force at the time of
such transfer under the Securities Act, or any other applicable law, and that if
Shares are issued without such registration a legend to this effect may be
endorsed on the securities so issued and a “stop transfer” restriction may be
placed in the stock transfer records of the Company.  In the event that the
Company shall, nevertheless, deem it necessary or desirable to register under
the Securities Act or other applicable statutes any such Shares, or to qualify
any such Shares for exemption from the Securities Act or other applicable
statutes, then the Company shall take such action at its own expense and may
require from each participant such information in writing for use in any
registration statement, prospectus, preliminary prospectus, or offering circular
as is reasonably necessary for such purpose and may require reasonable indemnity
to the Company and its officers and directors from such holder against all
losses, claims, damages, and liabilities arising from such use of the
information so furnished and caused by any untrue statement of any material fact
required to be stated therein or necessary to make the statement therein not
misleading in light of the circumstances under which they were made.
 
15.5)                      Modification of Outstanding Awards.  The Committee
may accelerate the exercisability of an outstanding Option or SAR or reduce the
Period of Restriction of outstanding

 
24

--------------------------------------------------------------------------------

 

Restricted Stock, and may authorize modification of any outstanding Award with
the consent of the Participant when and subject to such conditions as are deemed
to be in the best interests of the Company and in accordance with the purposes
of the Plan; provided however, that except as provided in Section 4.3 hereof, no
previously granted Option will be repriced by lowering the exercise price
thereof, nor will a previously granted Option be cancelled with a subsequent
replacement or regrant of that same Option with a lower exercise price, without
the prior approval of the shareholders of the Company, and further provided that
such modifications may only be taken to the extent permitted by Code Section
409A.  


15.6)                      Liquidation.  Upon the complete liquidation of the
Company, any unexercised Options or SARs theretofore granted under this Plan
shall be deemed canceled, except as otherwise provided in Section 4.3 in
connection with a merger, consolidation or reorganization of the Company.


 
15.7)                      Restrictions on Issuance of Shares.  Notwithstanding
provisions of this Plan to the
 
 contrary, the Company may delay the issuance of Shares covered by the exercise
of any Option and the delivery of a certificate for such Shares until one of the
following conditions shall be satisfied:
 
(a) The Shares with respect to which the Option has been exercised are at the
time of the issue of such Shares effectively registered under applicable Federal
and state securities acts as now in force or hereafter amended; or
 
(b) A no-action letter in respect of the issuance of such Shares shall have been
obtained by the Company from the Securities and Exchange Commission and any
applicable state securities commissioner; or
 
(c) Counsel for the Company shall have given an opinion, which opinion shall not
be unreasonably conditioned or withheld, that such Shares are exempt from
registration under applicable federal and state securities acts as now in force
or hereafter amended.  It is intended that all exercise of Options shall be
effective, and the Company shall use its best efforts to bring about compliance
with the above conditions within a reasonable time, except that the Company
shall be under no obligation to cause a registration statement or a
post-effective amendment to any registration statement to be prepared at its
expense solely for the purpose of covering the issue of Shares in respect of
which any Option may be exercised.
 
15.8)                       Certain Limitations on Awards to Ensure Compliance
with Code Section 409A.  For purposes of this Plan, references to an award term
or event (including any authority or right of the Company or a Participant)
being "permitted" under Code Section 409A mean, for a 409A Award, that the term
or event will not cause the Participant to be liable for payment of interest or
a tax penalty under Code Section 409A and, for a Non-409A Award, that the term
or event will not cause the Award to be treated as subject to Code Section
409A.  Other provisions of the Plan notwithstanding, the terms of any 409A Award
and any Non-409A Award, including any authority of the Company and rights of the
Participant with respect to the Award, shall be limited to those terms permitted
under Code Section 409A, and any terms not permitted under Code

 
25

--------------------------------------------------------------------------------

 

Section 409A shall be automatically modified and limited to the extent necessary
to conform with Code Section 409A.  For this purpose, other provisions of the
Plan notwithstanding, the Company shall have no authority to accelerate
distributions relating to 409A Awards in excess of the authority permitted under
Code Section 409A, and any distribution subject to Code Section 409A(a)(2)(A)(i)
(separation from service) to a "key employee" as defined under Code Section
409A(a)(2)(B)(i), shall not occur earlier than the earliest time permitted under
Code Section 409A(a)(2)(B)(i).  Notwithstanding any other provisions of the
Plan, the Company does not guarantee to any Participant or any other person that
any Award intended to be exempt from Section 409A of the Code shall be so
exempt, nor that any Award intended to comply with Section 409A of the Code
shall so comply, nor will the Company indemnify, defend or hold harmless any
individual with respect to the tax consequences of any such failure.


 
ARTICLE 14.                                
 
REQUIREMENTS OF LAW
 
14.1) Requirements of Law.
 
The granting of Awards and the issuance of Shares under this Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
 
14.2) Governing Law.
 
The Plan, and all agreements hereunder to the extent not covered by Federal law,
shall be construed in accordance with and governed by the laws of the State of
Minnesota without giving effect to the principles of the conflicts of laws.
 

 
26

--------------------------------------------------------------------------------

 



 




APPROVED:
   
 
SHUFFLE MASTER, INC.
   
 
 
BY:   /s/ Jerry Smith
   
 
ITS:  Executive Vice President, General Counsel and Corporate Secretary
   






 
27

--------------------------------------------------------------------------------

 
